Exhibit 10.6

WARRANT

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUBJECT TO
SECTION 6 BELOW, AND EXCEPT IN COMPLIANCE WITH RULE 144 UNDER SAID ACT, NO SALE
OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR HOLDER, SATISFACTORY TO COMPANY,
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION
LETTER TO THAT EFFECT FROM THE SECURITIES AND EXCHANGE COMMISSION.

WARRANT TO PURCHASE 12,219 SHARES OF COMMON STOCK

 

No. CS-10FEB12-2   February 10, 2012            

THIS CERTIFIES THAT, for value received, COMERICA BANK, a Texas banking
association, or its assignees (“Holder”) is entitled to subscribe for and
purchase up to such number of fully paid and nonassessable shares of Common
Stock of BG MEDICINE, INC., a Delaware corporation (“Company”), as is equal to
the Warrant Share Amount (as hereinafter defined) at the Warrant Price (as
hereinafter defined) per share, subject to the provisions and upon the terms and
conditions hereinafter set forth. As used herein, the term “Common Stock” shall
mean Company’s presently authorized common stock, $0.001 par value per share,
and any stock into which such common stock may hereafter be converted or
exchanged and the term “Warrant Shares” shall mean the shares of Common Stock
which Holder may acquire pursuant to this Warrant and any other shares of stock
into which such shares of Common Stock may hereafter be converted or exchanged.

1. Warrant Share Amount and Warrant Price. The “Warrant Share Amount” means such
whole number of shares of Common Stock as is equal to the quotient of (a) the
product of (i) Holder’s Pro Rata Share of the Initial Term Loan (as defined in
the Loan and Security Agreement dated as of February 10, 2012, among General
Electric Capital Corporation, as Agent, the Lenders (as defined therein), and
Company, as Borrower, and the other entities or persons from time to time party
thereto as Guarantors, as amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”) made by Holder or its affiliates
pursuant to the terms of the Loan Agreement, multiplied by (ii) two and one-half
percent (2.5%), divided by (b) the Warrant Price. The “Warrant Price” shall be
$6.82 per share, subject to adjustment as provided in Section 7 below.

2. Conditions to Exercise. The purchase right represented by this Warrant may be
exercised at any time, or from time to time, in whole or in part during the term
commencing on the date hereof and ending at 5:00 P.M. Eastern Standard time on
the tenth anniversary of the date of this Warrant (the “Expiration Date”).

3. Method of Exercise; Payment; Issuance of Shares; Issuance of New Warrant.

(a) Cash Exercise. Subject to Section 2 hereof, the purchase right represented
by this Warrant may be exercised by Holder hereof, in whole or in part, by the
surrender of the original of this Warrant (together with a duly executed Notice
of Exercise in substantially the form attached hereto) at the principal office
of Company (as set forth in Section 18 below) and by payment to Company, by
certified or bank check, or wire transfer of immediately available funds, of an
amount equal to the then applicable Warrant Price per share multiplied by the
number of Warrant Shares then being purchased. The date that the last of the
original Warrant, Notice of Exercise and, if applicable, payment is received by
the Company shall be referred to as the



--------------------------------------------------------------------------------

“Exercise Date.” In the event of any exercise of the rights represented by this
Warrant, certificates for the shares of stock so purchased shall be in the name
of, and delivered to, Holder hereof, or to such other party as such Holder may
direct (subject to the terms of transfer contained herein and upon payment by
such Holder hereof of any applicable transfer taxes). Such delivery shall be
made within 30 days after the applicable Exercise Date and at Company’s expense
and, unless this Warrant has been fully exercised or expired, a new Warrant
having terms and conditions substantially identical to this Warrant and
representing the portion of the Warrant Shares, if any, with respect to which
this Warrant shall not have been exercised, shall also be issued to Holder
hereof within 30 days after the applicable Exercise Date.

(b) Reserved.

(c) Fair Market Value. For purposes of this Section 3, Fair Market Value of one
share of Common Stock shall mean:

(i) (x) the average of the last reported sale price quoted on the Nasdaq Stock
Market, as reported by Bloomberg Financial Markets for the five (5) trading days
prior to the date of the Notice of Exercise, (y) if the Company’s Common Stock
is not so traded, the average of the last reported sale price on any other
exchange on which the Common Stock is listed, as reported by Bloomberg Financial
Markets for the five (5) trading days prior to the date of the Notice of
Exercise, or (z) if the Company’s Common Stock is not so traded, the average for
the five (5) trading days prior to the date of the Notice of Exercise of the
closing bid and asked prices of Common Stock quoted in the Over-The-Counter
Market Summary, as reported by Bloomberg Financial Markets, or, if no last trade
price is reported for such security by Bloomberg Financial Markets, the average
of the bid prices, or the ask prices, respectively, of any market makers for
such security as reported in the “pink sheets” by Pink Sheets LLC; or

(ii) In the event of an exercise in connection with a merger, acquisition or
other consolidation in which Company is not the surviving entity, the Fair
Market Value of one share of Common Stock shall be the value to be received per
share of Common Stock by the holders of the Common Stock in such transaction; or

(iii) In any other instance, as determined in the reasonable good faith judgment
of Company’s Board of Directors.

In the event of Section 3(c)(ii) or 3(c)(iii) above, Company’s Chief Financial
Officer shall deliver a certificate, setting forth in reasonable detail the
basis for and method of determination of the per share Fair Market Value of the
Common Stock. Such certification must be made to Holder at least ten (10)
business days prior to the proposed effective date of the merger, consolidation,
sale, or other triggering event as defined in Section 3(c)(ii) or 3(c)(iii).

(d) Reserved.

(e) Treatment of Warrant Upon Acquisition of Company.

(i) Certain Definitions. For the purpose of this Warrant: “Acquisition” means
any sale, exclusive license, assignment, or other disposition of all or
substantially all of the assets of Company, or any reorganization,
consolidation, or merger of Company, or sale of outstanding Company securities
by holders thereof, where the holders of Company’s securities as of immediately
before the transaction beneficially own less than a majority

 

2



--------------------------------------------------------------------------------

of the outstanding voting securities of the successor or surviving entity as of
immediately after the transaction. For purposes of this Section 3(e),
“Affiliate” shall mean any person or entity that owns or controls directly or
indirectly ten percent (10%) or more of the voting capital stock of Company, any
person or entity that controls or is controlled by or is under common control
with such persons or entities, and each of such person’s or entity’s officers,
directors, joint venturers or partners, as applicable. Company shall provide
Holder with written notice of any proposed Acquisition not later than ten
(10) business days prior to the closing thereof setting forth the material terms
and conditions thereof, and, together with such notice, shall provide Holder
(a)(x) if Company is a publicly held company, with copies of the transaction
agreements for the proposed Acquisition that were filed with the Securities and
Exchange Commission (the “SEC”) or (y) if Company is a private company and
definitive transaction agreements for the proposed Acquisition have been
executed, with copies of such agreements, and (b)such other information
regarding such proposed Acquisition as may reasonably be requested by Holder.

(ii) Acquisition for Cash. Holder agrees that, in the event of an Acquisition in
which the sole consideration is cash, Holder may either (a) exercise its
purchase right under this Warrant and such exercise will be deemed effective
immediately prior to the consummation of such Acquisition or (b) this Warrant
shall be automatically terminated on and as of the closing of such Acquisition
to the extent not previously exercised.

(iii) Asset Sale. In the event of an Acquisition that is an arm’s length sale of
all or substantially all of Company’s assets (and only its assets) to a third
party that is not an Affiliate of Company (a “True Asset Sale”), Holder may
either (a) exercise its purchase right under this Warrant and such exercise will
be deemed effective immediately prior to the consummation of such Acquisition,
or (b) permit the Warrant to continue until the Expiration Date if Company
continues as a going concern following the closing of any such True Asset Sale.

(iv) Assumption of Warrant. Upon the closing of any Acquisition other than as
particularly described in Section 3(e)(ii) or 3(e)(iii) above, Company shall,
unless Holder requests otherwise, cause the surviving or successor entity to
assume this Warrant and the obligations of Company hereunder, and this Warrant
shall, from and after such closing, be exercisable for the same class, number
and kind of securities, cash and other property as would have been paid for or
in respect of the shares issuable (as of immediately prior to such closing) upon
exercise in full hereof as if such shares had been issued and outstanding on and
as of such closing, at an aggregate Warrant Price equal to the aggregate Warrant
Price in effect as of immediately prior to such closing (and subject to further
adjustment thereafter from time to time in accordance with the provisions of
this Warrant).

(v) Early Termination of Warrant in Certain Other Circumstances. Notwithstanding
the foregoing provisions of Section 3(e)(iv), in the event that the acquiror in
an Acquisition does not agree to assume this Warrant at and as of the closing of
such Acquisition, this Warrant, to the extent not exercised or converted on or
prior to such closing, shall be automatically exercised (or shall terminate) on
and as of the closing of such Acquisition if all of the following conditions are
met: (A) the acquiror is subject to the reporting requirements of Section 13 or
Section 15(d) of the Securities Exchange Act of 1934, as amended, (B) the class
of stock or other security of the acquiror that would be received by Holder in
connection with such Acquisition were Holder to exercise or

 

3



--------------------------------------------------------------------------------

convert this Warrant on or prior to the closing thereof is listed for trading on
a national securities exchange or approved for quotation on an automated
inter-dealer quotation system, and (C) the value (determined as of the closing
of such Acquisition in accordance with the definitive agreements therefor) of
the acquiror stock and/or other securities that would be received by Holder in
respect of each Warrant Share were Holder to exercise or convert this Warrant on
or prior to the closing of such Acquisition is equal to or greater than three
(3) times the then-effective Warrant Price.

4. Representations and Warranties of Holder and Company.

(a) Representations and Warranties by Holder. Holder represents and warrants to
Company with respect to this purchase as follows:

(i) Evaluation. Holder has substantial experience in evaluating and investing in
private placement transactions of securities of companies similar to Company so
that Holder is capable of evaluating the merits and risks of its investment in
Company and has the capacity to protect its interests.

(ii) Resale. Except for transfers to an affiliate of Holder, Holder is acquiring
this Warrant and the Warrant Shares issuable upon exercise of this Warrant
(collectively the “Securities”) for investment for its own account and not with
a view to, or for resale in connection with, any distribution thereof. Holder
understands that the Securities have not been registered under the Securities
Act of 1933, as amended (the “Act”) by reason of a specific exemption from the
registration provisions of the Act which depends upon, among other things, the
bona fide nature of the investment intent as expressed herein.

(iii) Rule 144. Holder acknowledges that the Securities must be held
indefinitely unless subsequently registered under the Act or an exemption from
such registration is available. Holder is aware of the provisions of Rule 144
promulgated under the Act.

(iv) Accredited Investor. Holder is an “accredited investor” within the meaning
of Regulation D promulgated under the Act.

(v) Opportunity To Discuss. Holder has had an opportunity to discuss Company’s
business, management and financial affairs with its management and an
opportunity to review Company’s facilities. Holder understands that such
discussions, as well as the written information issued by Company, were intended
to describe the aspects of Company’s business and prospects which Company
believes to be material but were not necessarily a thorough or exhaustive
description.

(b) Representations and Warranties by Company. Company hereby represents and
warrants to Holder that the statements in the following paragraphs of this
Section 4(b) are true and correct as of the date hereof:

(i) Corporate Organization and Authority. Company (a) is a corporation duly
organized, validly existing, and in good standing in its jurisdiction of
incorporation, (b) has the corporate power and authority to own and operate its
properties and to carry on its business as now conducted and as currently
proposed to be conducted; and (c) is qualified as a foreign corporation in all
jurisdictions where such qualification is required, except, in the case of
clause (c), where the failure to be so qualified would not, individually or in
the aggregate, have a material adverse effect.

 

4



--------------------------------------------------------------------------------

(ii) Corporate Power . Company has all requisite legal and corporate power and
authority to execute, issue and deliver this Warrant, to issue the Warrant
Shares issuable upon exercise of this Warrant, and to carry out and perform its
obligations under this Warrant.

(iii) Authorization; Enforceability. All corporate action on the part of
Company, its officers, directors and shareholders necessary for the
authorization, execution, delivery and performance of its obligations under this
Warrant and for the authorization, issuance and delivery of this Warrant and the
Warrant Shares issuable upon exercise of this Warrant has been taken and this
Warrant constitutes the legally binding and valid obligation of Company
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application (including any limitation of
equitable remedies).

(iv) Valid Issuance of Warrant and Warrant Shares. This Warrant has been validly
issued and is free of restrictions on transfer other than restrictions on
transfer set forth herein and under applicable state and federal securities
laws. The Warrant Shares issuable upon exercise of this Warrant, when issued,
sold and delivered in accordance with the terms of this Warrant for the
consideration expressed herein, will be duly and validly issued, fully paid and
nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer under this Warrant and under applicable state and
federal securities laws. Subject to applicable restrictions on transfer, the
issuance and delivery of this Warrant and the Warrant Shares issuable upon
exercise of this Warrant are not subject to any preemptive or other similar
rights or any liens or encumbrances except as specifically set forth in
Company’s Restated Certificate of Incorporation or this Warrant. Assuming the
truth and accuracy of Holder’s representations and warranties set forth in
Section 4(a), the offer, sale and issuance of the Warrant Shares, as
contemplated by this Warrant, are exempt from the prospectus and registration
requirements of applicable United States federal and state security laws, and
neither Company nor any authorized agent acting on its behalf has or will take
any action hereafter that would cause the loss of such exemption.

(v) No Conflict. The execution, delivery, and performance of this Warrant will
not result in (a) any violation of, be in conflict with, or constitute a default
under, with or without the passage of time or the giving of notice (1) any
provision of Company’s Restated Certificate of Incorporation or by-laws; (2) any
provision of any judgment, decree, or order to which Company is a party, by
which it is bound, or to which any of its material assets are subject;
(3) except for results which would not adversely affect the rights of Holder
under this Warrant, any contract, obligation, or commitment to which Company is
a party or by which it is bound; or (4) any statute, rule, or governmental
regulation applicable to Company, or (b) the creation of any lien, charge or
encumbrance upon any assets of Company.

(vi) Reports. Company has previously furnished or made available to Holder via
EDGAR at www.sec.gov complete and accurate copies, as amended or supplemented,
of its (a) Annual Report on Form 10-K for the fiscal year ended December 31,
2010, as filed with the SEC, and (b) all other reports filed by Company under
Section 13 or subsections (a) or (c) of Section 14 of the Securities Exchange
Act of 1934 (as amended, the

 

5



--------------------------------------------------------------------------------

“Exchange Act”) with the SEC since December 31, 2011 (such reports are
collectively referred to herein as the “Company Reports”). The Company Reports
constitute all of the documents required to be filed by Company under Section 13
or subsections (a) or (c) of Section 14 of the Exchange Act with the SEC from
December 31, 2011 through the date of this Warrant. The Company Reports complied
in all material respects with the requirements of the Exchange Act and the rules
and regulations thereunder when filed. As of their respective dates, the Company
Reports did not contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

5. Legends.

(a) Legend. Each certificate representing the Warrant Shares shall be endorsed
with substantially the following legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”) AND MAY NOT BE SOLD, TRANSFERRED (UNLESS SUCH TRANSFER IS TO
AN AFFILIATE OF HOLDER) OR OTHERWISE DISPOSED OF, UNLESS COVERED BY AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT, A “NO ACTION” LETTER FROM THE SECURITIES
AND EXCHANGE COMMISSION WITH RESPECT THERETO, SUCH TRANSACTION MEETS THE
REQUIREMENTS OF RULE 144 OF THE ACT, OR AN OPINION OF COUNSEL SATISFACTORY TO
THE ISSUER TO THE EFFECT THAT ANY SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.

Company need not enter into its stock records a transfer of Warrant Shares
unless the conditions specified in the foregoing legend are satisfied. Company
may also instruct its transfer agent not to allow the transfer of any of the
Warrant Shares unless the conditions specified in the foregoing legend are
satisfied.

(b) Removal of Legend and Transfer Restrictions. The legend relating to the Act
endorsed on a certificate pursuant to paragraph 5(a) of this Warrant shall be
removed and Company shall issue a certificate without such legend to Holder if
(i) the Securities are registered under the Act and a prospectus meeting the
requirements of Section 10 of the Act is available in connection with the offer
and sale thereof or (ii) Holder provides to Company an opinion of counsel for
Holder reasonably satisfactory to Company, a noaction letter or interpretive
opinion of the staff of the SEC reasonably satisfactory to Company, or other
evidence reasonably satisfactory to Company, to the effect that public sale,
transfer or assignment of the Securities may be made without registration and
without compliance with any restriction such as Rule 144.

6. Transfers of Warrant. It shall be a condition to any transfer or exercise of
this Warrant that at the time of such transfer or exercise, Holder shall provide
Company with a representation in writing that Holder or transferee is acquiring
this Warrant and the shares of Common Stock to be issued upon exercise for
investment purposes only and not with a view to any sale or distribution, or
will provide Company with a statement of pertinent facts covering any proposed
distribution. As a further condition to any transfer of this Warrant or any or
all of the shares of Common Stock issuable upon exercise of this Warrant, other
than a transfer registered under the Act, Company may request a legal opinion,
in form and substance satisfactory to Company and its counsel, reciting the
pertinent circumstances surrounding the proposed transfer and stating that such
transfer is exempt from the registration and prospectus delivery

 

6



--------------------------------------------------------------------------------

requirements of the Act. Company shall not require Holder to provide an opinion
of counsel if the transfer is to an affiliate of Holder, provided that any such
transferee is an “accredited investor” within the meaning of Regulation D under
the Act. As further condition to each transfer, at the request of Company,
Holder shall surrender this Warrant to Company and the transferee shall receive
and accept a Warrant, of like tenor and date, executed by Company. Subject to
the foregoing, this Warrant is transferable on the books of Company at its
principal office by the registered Holder hereof upon surrender of this Warrant
properly endorsed. After receipt of the executed Warrant, Holder will transfer
all of this Warrant to Comerica Ventures Incorporated, a non-banking subsidiary
of Comerica Bank (“Ventures”), and may do so without further notice to Company.

7. Adjustment for Certain Events. The number and kind of securities purchasable
upon the exercise of this Warrant and the Warrant Price shall be subject to
adjustment from time to time upon the occurrence of certain events, as follows:

(a) Reclassification or Merger. In case of (i) any reclassification or change of
securities of the class issuable upon exercise of this Warrant (other than a
change in par value, or from par value to no par value, or from no par value to
par value, or as a result of a subdivision or combination), (ii) any merger of
Company with or into another corporation (other than a merger with another
corporation in which Company is the acquiring and the surviving corporation and
which does not result in any reclassification or change of outstanding
securities issuable upon exercise of this Warrant), or (iii) any sale of all or
substantially all of the assets of Company, Company, or such successor or
purchasing corporation, as the case may be, shall duly execute and deliver to
Holder a new Warrant (in form and substance substantially similar to this
Warrant, as determined by Holder), or Company shall make appropriate provision
without the issuance of a new Warrant, so that Holder shall have the right to
receive, at a total purchase price not to exceed that payable upon the exercise
of the unexercised portion of this Warrant, and in lieu of the Warrant Shares
theretofore issuable upon exercise of this Warrant, the kind and amount of
shares of stock, other securities, money and property receivable upon such
reclassification, change, merger or sale by a holder of the number of shares of
Common Stock then purchasable under this Warrant, or in the case of such a
merger or sale in which the consideration paid consists all or in part of assets
other than securities of the successor or purchasing corporation, at the option
of Holder, the securities of the successor or purchasing corporation having a
value at the time of the transaction equivalent to the value of the Warrant
Shares purchasable upon exercise of this Warrant at the time of the transaction.
Any new Warrant shall provide for adjustments that shall be as nearly equivalent
as may be practicable to the adjustments provided for in this Section 7. The
provisions of this subparagraph (a) shall similarly apply to successive
reclassifications, changes, mergers and transfers.

(b) Subdivision or Combination of Shares. If Company at any time while this
Warrant remains outstanding and unexpired shall subdivide or combine its
outstanding shares of Common Stock, the Warrant Price shall be proportionately
decreased and the number of Warrant Shares issuable hereunder shall be
proportionately increased in the case of a subdivision and the Warrant Price
shall be proportionately increased and the number of Warrant Shares issuable
hereunder shall be proportionately decreased in the case of a combination.

(c) Stock Dividends and Other Distributions. If Company at any time while this
Warrant is outstanding and unexpired shall (i) pay a dividend with respect to
Common Stock payable in Common Stock, then the Warrant Price shall be adjusted,
from and after the date of determination of shareholders entitled to receive
such dividend or distribution, to that price determined by multiplying the
Warrant Price in effect immediately prior to such date of determination by a
fraction (A) the numerator of which shall be the total number of shares of
Common Stock

 

7



--------------------------------------------------------------------------------

outstanding immediately prior to such dividend or distribution, and (B) the
denominator of which shall be the total number of shares of Common Stock
outstanding immediately after such dividend or distribution; or (ii) make any
other distribution with respect to Common Stock (except any distribution
specifically provided for in Sections 7(a) and 7(b)), then, in each such case,
provision shall be made by Company such that Holder shall receive upon exercise
of this Warrant a proportionate share of any such dividend or distribution as
though it were Holder of the Warrant Shares as of the record date fixed for the
determination of the shareholders of Company entitled to receive such dividend
or distribution.

(d) Adjustment of Number of Shares. Upon each adjustment in the Warrant Price,
the number of Warrant Shares purchasable hereunder shall be adjusted, to the
nearest whole share, to the product obtained by multiplying the number of
Warrant Shares purchasable immediately prior to such adjustment in the Warrant
Price by a fraction, the numerator of which shall be the Warrant Price
immediately prior to such adjustment and the denominator of which shall be the
Warrant Price immediately thereafter.

8. Notice of Adjustments; Redemption. Whenever any Warrant Price or the kind or
number of securities issuable under this Warrant shall be adjusted pursuant to
Section 7 hereof, Company shall prepare a certificate signed by an officer of
Company setting forth, in reasonable detail, the event requiring the adjustment,
the amount of the adjustment, the method by which such adjustment was
calculated, and the Warrant Price and number or kind of shares issuable upon
exercise of this Warrant after giving effect to such adjustment, and shall cause
copies of such certificate to be mailed (by certified or registered mail, return
receipt required, postage prepaid) within thirty (30) days of such adjustment to
Holder as set forth in Section 18 hereof.

9. Financial and Other Reports. If at any time up to the earlier of the
Expiration Date and the complete exercise of this Warrant, Company is no longer
subject to the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act, Company shall furnish to Holder (a) quarterly unaudited
consolidated and, if available, consolidating balance sheets, statements of
operations and cash flow statements within 45 days of each fiscal quarter,
certified by Company’s president or chief financial officer, and (b) Company’s
complete annual audited consolidated and, if available, consolidating balance
sheets, statements of operations and cash flow statements certified by an
independent certified public accountant selected by Company within 120 days of
the fiscal year end. Within 30 days of the end of each calendar quarter, if the
Company is a private company, Company shall also deliver to Holder an updated
capitalization table of Company in the form attached hereto as Annex A. All
financial statements delivered to Holder pursuant to this Section 9 are to be
prepared using GAAP (subject, in the case of unaudited financial statements, to
the absence of footnotes and normal year-end audit adjustments) and, if Company
is a publicly held company, are to be in compliance with applicable SEC
requirements.

10. Reserved.

11. No Fractional Shares. No fractional share of Common Stock will be issued in
connection with any exercise hereunder, but in lieu of such fractional share
Company shall make a cash payment therefor upon the basis of the Warrant Price
then in effect.

12. Charges, Taxes and Expenses. Subject to the provisions of Section 3(a)
related to the payment of transfer taxes, issuance of certificates for shares of
Common Stock upon the exercise of this Warrant shall be made without charge to
Holder for any United States or state of the United States documentary stamp tax
or other incidental expense with respect to the issuance of such certificate,
all of which taxes and expenses shall be paid by Company, and such certificates
shall be issued in the name of Holder.

 

8



--------------------------------------------------------------------------------

13. No Shareholder Rights Until Exercise. Except as expressly provided herein,
this Warrant does not entitle Holder to any voting rights or other rights as a
shareholder of Company prior to the exercise hereof.

14. Registry of Warrant. Company shall maintain a registry showing the name and
address of the registered Holder of this Warrant. This Warrant may be
surrendered for exchange or exercise, in accordance with its terms, at such
office or agency of Company, and Company and Holder shall be entitled to rely in
all respects, prior to written notice to the contrary, upon such registry.

15. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by Company
of evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft, or destruction,
upon delivery of an indemnity reasonably satisfactory to Company in form and
amount, and, if mutilated, upon surrender and cancellation of this Warrant,
Company will execute and deliver a new Warrant, having terms and conditions
substantially identical to this Warrant, in lieu hereof.

16. Miscellaneous.

(a) Issue Date. The provisions of this Warrant shall be construed and shall be
given effect in all respect as if it had been issued and delivered by Company on
the date hereof.

(b) Successors. This Warrant shall be binding upon any successors or assigns of
Company.

(c) Headings. The headings used in this Warrant are used for convenience only
and are not to be considered in construing or interpreting this Warrant.

(d) Saturdays, Sundays, Holidays. If the last or appointed day for the taking of
any action or the expiration of any right required or granted herein shall be a
Saturday or a Sunday or shall be a legal holiday in the State of New York, then
such action may be taken or such right may be exercised on the next succeeding
day that is not a legal holiday.

(e) Attorney’s Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorney’s fees.

(f) Amendment and Waiver. Any term or provision of this Warrant may be amended
or modified, and any term or provision hereof may be waived (either generally or
in a particular instance and either retroactively or prospectively) upon the
written consent of Company and Holder. No waivers of any term, condition or
provision of this Warrant, in any one or more instances, shall be deemed to be,
or construed as, a further or continuing waiver of any such term, condition or
provision.

17. No Impairment. Company will not, by amendment of its Restated Certificate of
Incorporation or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of Holder hereof against impairment.

18. Addresses. Any notice required or permitted hereunder shall be in writing
and shall be mailed by overnight courier, registered or certified mail, return
receipt requested, and postage prepaid, or otherwise delivered by hand or by
messenger, addressed as set forth below, or at such other address as Company or

 

9



--------------------------------------------------------------------------------

Holder hereof shall have furnished to the other party in accordance with the
delivery instructions set forth in this Section 18.

 

If to Company:

  BG Medicine, Inc.   610 Lincoln Street North   Waltham, Massachusetts 02451  
Attn: Chief Financial Officer

If to Holder:

  Comerica Ventures Incorporated   Attn: Warrant Administrator   1717 Main
Street, 5th Floor, MC 6406   Dallas, Texas 75201   Facsimile No. (214) 462-4459

If mailed by registered or certified mail, return receipt requested, and postage
prepaid, notice shall be deemed to be given five (5) days after being sent, and
if sent by overnight courier, by hand or by messenger, notice shall be deemed to
be given when delivered (if on a business day, and if not, on the next business
day).

19. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS WARRANT OR THE WARRANT SHARES.

20. GOVERNING LAW. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

BG MEDICINE, INC. By:   /s/ Michael W. Rogers   Name: Michael W. Rogers   Title:
CFO & EVP

Dated as of: February 10, 2012



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

To:

BG Medicine, Inc.

610 Lincoln Street North

Waltham, Massachusetts 02451

Attn: Chief Financial Officer

 

1. The undersigned Warrantholder (“Holder”) elects to acquire shares of the
Common Stock (the “Common Stock”) of BG MEDICINE, INC. (the “Company”), pursuant
to the terms of the Stock Purchase Warrant No. CS-10FEB12-2 dated February 10,
2012 (the “Warrant”).

 

2. Holder exercises its rights under the Warrant as set forth below:

 

(            )

  Holder elects to purchase             shares of Common Stock as provided in
Section 3(a) and tenders herewith a check in the amount of $            as
payment of the purchase price.

 

3. Holder surrenders the Warrant with this Notice of Exercise.

Holder represents that (i) it is acquiring the aforesaid shares of Common Stock
for investment and not with a view to or for resale in connection with
distribution, (ii) it has no present intention of distributing or reselling the
shares and (iii) it has not engaged in any short sales of Common Stock during
the 12 month period preceding the date of this Notice of Exercise.

.Please issue a certificate representing the shares of the Common Stock in the
name of Holder or in such other name as is specified below:

 

Name:

     

Address:

     

Taxpayer I.D.:

     

 

[NAME OF HOLDER] By:       Name:   Title: Date:             , 20            



--------------------------------------------------------------------------------

ANNEX A

FORM OF CAPITALIZATION TABLE